 1                                                                                               O
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   SUZANNA SUKIASYAN,                               Case No. 2:18-cv-10356 ODW (GJSx)
12                        Plaintiff,
13       v.                                           ORDER DENYING PLAINTIFF’S
                                                      MOTION TO ALTER, AMEND, OR
14   TARGET CORPORATION;
                                                      VACATE JUDGMENT [65]
     STARBUCKS CORPORATION; and
15   DOES 1–12, inclusive,
16                        Defendants.
17
                                       I.   INTRODUCTION
18
19          On November 27, 2019, the Court granted summary judgment in this action in
20   favor of Defendant Target Corporation. (Order Granting Mot. for Summ. J. (“MSJ
21   Order”), ECF No 62.)         Accordingly, on November 27, 2019, the Court entered
22   judgment in favor of Target. (Am. J. 1–2, ECF No. 64.) Plaintiff Suzanna Sukiasyan
23   now moves to alter, amend, or vacate the judgment under Federal Rules of Civil
24   Procedure 59(e) (“Motion”). (Mot. to Alter, Am., or Vacate J. (“Mot.”), ECF No. 65.)
25   For the reasons discussed below, the Court DENIES Sukiasyan’s Motion.1
26
27
     1
28     After considering the papers filed in connection with the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
 1                                 II.    BACKGROUND
 2         Sukiasyan brought a premises liability action against Target, alleging that
 3   Target negligently owned, maintained, managed, and operated a store in which
 4   substance on the floor caused her to slip and fall. (MSJ Order 1.) On October 21,
 5   2019, Target moved for summary judgment (“MSJ”). Based on the evidence and
 6   arguments submitted, the Court granted Target’s MSJ. (MSJ Order 6.)
 7         Two surveillance cameras captured the incident, providing time stamps for the
 8   events depicted. (MSJ Order 1.) At 6:33:41 p.m., the video depicts Sukiasyan
 9   stepping on substance, causing her left foot to slide from underneath her and fall.
10   (MSJ Order 1.) After the fall, the video no longer depicts the substance formerly
11   present on the floor. (MSJ Order 1.) Three minutes and thirty-five seconds before
12   the fall, at 6:30:06 p.m., a small girl with a cup in her left-hand walks directly
13   through where Sukiasyan slips while repeatedly raising her right hand from the cup
14   to her face. (MSJ Order 1.) Before the girl’s arrival, no substance is visible on the
15   floor at the spot of Sukiasyan’s fall. (MSJ Order 1.) The spill appears at the spot of
16   the fall after the girl’s arrival. (MSJ Order 1.) The girl then glances down, steps
17   around the spill, and walks away, leaving the substance on the floor. (MSJ Order
18   1–2.) Between 6:30:06 p.m. and 6:33:41 p.m., no Target employees walked through
19   the location of Sukiasyan’s fall. (MSJ Order 2.)
20         In granting Target’s MSJ, the Court found that Sukiasyan presented no
21   evidence that Target had actual or constructive knowledge of the substance, and
22   three minutes and thirty-five seconds was insufficient time, as a matter of law, to
23   establish constructive notice of the spill. (MSJ Order 5.) On December 5, 2019,
24   Sukiasyan filed the instant Motion. (See Mot.)
25                             III.      LEGAL STANDARD
26         Under Rule 59(e), a party may move to alter or amend a judgment “no later
27   than 28 days after the entry of judgment.” Fed. R. Civ. P. 59(e).
28




                                                2
 1         In general, there are four basic grounds upon which a Rule 59(e) motion
           may be granted: (1) if such motion is necessary to correct manifest errors
 2         of law or fact upon which the judgment rests; (2) if such motion is
 3         necessary to present newly discovered or previously unavailable
           evidence; (3) if such motion is necessary to prevent manifest injustice; or
 4
           (4) if the amendment is justified by an intervening change in controlling
 5         law.
 6   Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011). District courts have
 7   considerable discretion in granting or denying Rule 59(e) motions. McDowell v.
 8   Calderon, 197 F.3d 1253, 1255 n.1 (9th Cir. 1999). However, the motion “may not be
 9   used to relitigate old matters, or to raise arguments or present evidence that could have
10   been raised prior to the entry of judgment.” Exxon Shipping Co. v. Baker, 554 U.S.
11   471, 485 n.5 (2008). Additionally, relief under Rule 59(e) is “extraordinary” and
12   “should be used sparingly.” McDowell, 197 F.3d at 1255 n.1; Weeks v. Bayer, 246
13   F.3d 1231, 1236 (9th Cir. 2001) (noting that “absent highly unusual circumstances”
14   relief under Rule 59(e) will not be granted unless one of the factors are met).
15                                  IV.    DISCUSSION
16         Sukiasyan moves to amend the judgment based on newly discovered evidence.
17   (Mot. 2.) She argues that the forensic video analysis report and Target’s practices
18   report qualify as newly discovered evidence. (Mot. 2–4.) Additionally, Sukiasyan
19   argues that judgment should be vacated to prevent a clear error or manifest injustice as
20   the Court denied her request to extend the hearing on Target’s MSJ by two weeks.
21   (Mot. 4.)
22         Target opposes the Motion, contending that Sukiasyan’s expert reports are not
23   new evidence and that she cannot prove clear error or manifest injustice as she was
24   entirely responsible for delay in obtaining these reports.         (Opp’n to Mot. 1–2
25   (“Opp’n”), ECF No. 67.)
26   A.    Newly Discovered Evidence.
27         Here, Sukiasyan argues that the reports from her expert witnesses are newly
28   discovered evidence because she obtained them after the Court granted Target’s MSJ.



                                                 3
 1   (Mot. 2–4.) She explains that she was unable to obtain expert reports prior to filing
 2   the opposition because the Court denied her request for an extension of the hearing on
 3   the MSJ. (Mot. 4–5; Reply in Supp. of Mot. (“Reply”) 1, ECF No. 68.)
 4         To obtain relief under Rule 59(e) based on newly discovered evidence, the
 5   moving party must demonstrate that the evidence (1) was “discovered after the
 6   judgment;” (2) “could not be discovered earlier through due diligence;” and (3) is “of
 7   such a magnitude that had the court known of it earlier, the outcome would likely have
 8   been different.”      Dixon v. Wallowa Cty., 336 F.3d 1013, 1022 (9th Cir. 2003)
 9   (affirming a district court’s denial of Rule 59(e) motion because a moving party failed
10   to show that the “newly discovered evidence” could not have been discovered earlier
11   through due diligence).
12         Although Sukiasyan obtained the expert reports after the judgment, she had
13   possession of the underlying evidence on which these reports were based before
14   Target filed its MSJ. (Opp’n 2.) For instance, the security video of the incident was
15   first provided to Sukiasyan on October 29, 2018, via email. (Opp’n 2.) Then, on
16   December 17, 2018, Target’s counsel sent a hard copy of the video in its native
17   format, including the program needed to play the video, via regular mail. (Opp’n 2.)
18   Therefore, the expert reports are not newly discovered as she has long been in
19   possession of the underlying evidence. See Coastal Transfer v. Toyota Motor Sales,
20   U.S.A., 833 F.2d, 208, 212 (9th Cir. 1987) (holding that expert’s testimony was not
21   newly discovered when evidence on which the testimony was based had been in
22   movant’s possession since the start of litigation). Accordingly, she does not meet the
23   first prong.
24         Furthermore, Sukiasyan fails to show that the evidence could not have been
25   discovered earlier through due diligence. As noted, Target first provided a video of
26   the incident on October 29, 2018, well before Target filed its MSJ on October 21,
27   2019. (Opp’n 2.) Thus, as early as October 29, 2018, Sukiasyan could have procured
28   the expert reports.




                                                4
 1         Though Sukiasyan asserts that she was unaware of the grounds on which Target
 2   would bring its MSJ and, therefore, justifiably failed to gather the expert reports
 3   sooner, the Court finds that this argument lacks merit. (Reply 2.) To establish her
 4   claim, Sukiasyan needed to prove that Target had actual or constructive notice of the
 5   condition that caused her to fall. Ortega v. Kmart Corp., 26 Cal. 4th 1200, 1205–06
 6   (2001) (finding that, to prove defendant’s constructive notice of a dangerous
 7   condition, a plaintiff must show that the dangerous condition was present for a
 8   sufficient period of time). As indicated by the Joint Report, Sukiasyan knew at least
 9   as early as May 2019 that Target denied having actual or constructive notice of any
10   substance on the floor that caused her to fall. (Joint Report 2, ECF No. 23.) Thus,
11   despite bearing the burden to prove notice and knowing that Target disputed notice,
12   she failed to gather the expert reports, evidence she deems necessary to establish this
13   essential element. Consequently, Sukiasyan fails to establish that she acted with due
14   diligence.
15         As Sukiasyan has not met the first two prongs to warrant relief based on “newly
16   discovered evidence,” the Court declines to analyze whether it was likely that
17   presentation of the proffered evidence before judgment would have changed the
18   outcome.
19   B.    Clear Error or Manifest Injustice.
20         Sukiasyan implicitly argues that the Court erred in denying her Ex Parte
21   Application seeking additional time to procure the above-referenced evidence to
22   oppose Target’s MSJ. (Mot. 4; Reply 1–3.) She argues that the Court’s denial of her
23   Ex Parte constitutes clear error or manifest injustice under Rule 59(e). (Mot. 4;
24   Reply 3.) This assertion equally lacks merit.
25         Clear error occurs where the court “is left with the definite and firm conviction
26   that a mistake has been committed.” Smith v. Clark Cty. Sch. Dist., 727 F.3d 950, 955
27   (9th Cir. 2013).    To find “clear error,” the error must be “manifestly unjust.”
28   Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir. 2001). “A manifest




                                                5
 1   injustice is defined as an error in the trial court that is direct, obvious, and
 2   observable.” Brooks v. Tarsadia Hotels, No. 3:18-cv-2290-GPC-KSC, 2020 WL
 3   601643, at *5 (S.D. Cal. Feb. 7, 2020) (internal quotations marks omitted). To prevail
 4   on a theory that the court manifestly erred, a moving party “must set forth facts or law
 5   of a strongly convincing nature to induce the court to reverse its prior decision.”
 6   Arteaga v. Asset Acceptance, LLC, 733 F. Supp. 2d 1218, 1236 (E.D. Cal. 2010).
 7         Sukiasyan sought Rule 56(d)(2) relief by way of an Ex Parte application filed
 8   prior to her opposition. (Mot. 4.) Under Rule 56(d)(2), a party seeking additional
 9   discovery at the summary judgment stage must submit an affidavit or declaration
10   demonstrating that, for specified reasons, he or she cannot present facts essential to its
11   opposition without a continuance. Fed. R. Civ. P. 56(d)(2). To obtain postponement,
12   the opposing party’s declaration must show “good cause;” that is, the specific reasons
13   why such evidence was not discovered or obtained earlier in the proceedings. Tatum
14   v. City & Cty. of San Francisco, 441 F.3d 1090, 1101 (9th Cir. 2006).
15         As explained above, Sukiasyan cannot show “good cause” under Rule 56(d)(2)
16   because she did not act with due diligence in obtaining the evidence she now seeks to
17   introduce, thereby justifying the denial of her request for a continuance under Rule
18   56(d)(2). Accordingly, the Court finds no clear error or manifest injustice and denies
19   Sukiasyan’s Motion.
20                                   V.   CONCLUSION
21         For the reasons discussed above, the Motion to Alter, Amend, or Vacate
22   Judgment is DENIED. (ECF No. 65.)
23
24         IT IS SO ORDERED.
25
26         March 27, 2020
27                                           ____________________________________
28                                                 OTIS D. WRIGHT, II
                                             UNITED STATES DISTRICT JUDGE



                                                 6
